[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant, David Carter (Carter) moves to strike count three of the plaintiffs' amended complaint on the ground that CT Page 2166 the allegations contained in count three are insufficient to state a claim upon which relief can be granted against him.
The third count of the plaintiffs' amended complaint, however, is directed at both defendants, Allstate Insurance Company (Allstate) and David Carter.
A complaint is confusing and not amenable to a motion to strike when it combines in a single count, separate causes of action against multiple defendants. See Rowe v. Gordon, 209 Conn. 273,279 (1988). A proper way to cure any confusion is to file a motion to revise not a motion to strike. Id. Moreover, a motion to strike directed at particular paragraphs of a complaint is improper. Northrup v. Town of Clinton, 14 Conn. Sup. 28, 31
(1946).
Accordingly, the motion to strike is denied.
McDonald, J.